tcmemo_1997_566 united_states tax_court gerald hickman petitioner v commissioner of internal revenue respondent docket no filed date joseph falcone and brian h rolfe for petitioner meso t hammoud for respondent memorandum findings_of_fact and opinion laro judge in the statutory notice dated date respondent determined deficiencies and additions to petitioner's income_tax as follows additions to tax sec year deficiency a a a a a a b sec sec sec sec sec dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure --- --- --- --- --- --- --- dollar_figure --- --- --- --- dollar_figure big_number percent of the interest due on dollar_figure dollar_figure dollar_figure and dollar_figure respectively for through the determination is based on petitioner's failure_to_file federal_income_tax returns and report income earned in his capacity as an independent_contractor petitioner while a resident of clarkston michigan petitioned the court on date to redetermine respondent's determination of deficiencies and additions to tax petitioner concedes that he is liable for the tax deficiencies and additions to tax for the through tax years the through tax years remain in issue and we must decide the following whether respondent is collaterally estopped from asserting income_tax deficiencies against petitioner for the through tax years we hold that respondent is not collaterally estopped from litigating this issue and that petitioner is liable for the entire deficiency determination 1unless otherwise indicated section references are to the internal_revenue_code applicable to the years in issue rule references are to the tax_court rules_of_practice and procedure whether res_judicata bars respondent from asserting additions to tax for the through tax years we hold that it does not a whether petitioner is liable under sec_6651 for failing to file his through federal_income_tax returns we hold that he is b whether petitioner is liable under sec_6653 for the negligence addition_to_tax we hold that he is c whether petitioner is liable under sec_6654 for failing to pay estimated income_tax for through we hold that he is findings_of_fact the case was submitted to the court fully stipulated on date the stipulations of fact with accompanying exhibits are incorporated herein by reference during 2in his petition petitioner argues that expiration of the statutory period of limitations bars assessment and collection of deficiencies in income_tax for the years in issue respondent contends that petitioner failed to file returns for the through tax years and therefore the income_tax deficiencies for those years may be assessed at any time under sec_6501 generally assessment must be made within years after the filing of a return sec_6501 however in the case of failure_to_file a return the tax may be assessed at any time sec_6501 the parties have stipulated that petitioner did not file federal_income_tax returns for through consequently the period of limitations is not a consideration in this case 3respondent objects to petitioner's exhibit on the grounds of relevancy petitioner's exhibit is a copy of a release of continued through petitioner worked as a design engineer draftsman on an independent_contractor basis during petitioner worked for utica machine stellar engineering and bernal rotary and from them respectively received compensation in the amounts of dollar_figure dollar_figure and dollar_figure during petitioner worked for bernal rotary and received compensation in the amount of dollar_figure and during petitioner worked for bernal rotary and received compensation in the amount of dollar_figure petitioner did not file federal_income_tax returns for through on date petitioner pursuant to sec_7203 was indicted on three counts of willfully failing to file federal_income_tax returns for the tax years through count one of the indictment charged that petitioner received gross_income in the amount of dollar_figure during the tax_year and by reason of such income petitioner was required to file a federal_income_tax return for that year on or before date continued abstract of judgment which petitioner submits as proof that he fulfilled all conditions of the u s district_court for the eastern district of michigan's order of judgment including a restitution payment to the internal_revenue_service fed r evid a rule that applies to this court under rule a tax_court rules_of_practice and procedure provides broadly that evidence is relevant if it has any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence we find that exhibit is relevant and is therefore admissible see estate of scanlan v commissioner tcmemo_1996_331 affd without published opinion 116_f3d_1476 5th cir count two of the indictment charged that petitioner received gross_income in the amount of dollar_figure during and by reason of such income petitioner was required to file a federal_income_tax return for that year on or before date count three of the indictment charged that petitioner received gross_income in the amount of dollar_figure during and by reason of such income was required to file a federal_income_tax return for that year on or before date each count further charged that petitioner wilfully and knowingly failed to file these requisite returns on or around date petitioner was tried on all three counts before a jury in the u s district_court for the eastern district of michigan district_court during the trial a government witness testified that petitioner's gross_income for through respectively was dollar_figure dollar_figure and dollar_figure the witness further identified petitioner's corresponding tax_liabilities as dollar_figure dollar_figure and dollar_figure respectively the government also submitted into evidence exhibit 40b entitled computation of taxable_income and tax due for gerald r hickman which identified among other things petitioner's gross_income taxable_income and total_tax due for through on date petitioner was found guilty on all three counts on date the district_court entered an order of judgment against petitioner sentencing petitioner to community confinement and probation in addition the district court's order of judgment required petitioner to make immediate restitution to the internal_revenue_service in the total amount of dollar_figure the restitution amount is based on the government witness's testimony of petitioner's tax_liability for through on or around date petitioner paid the ordered restitution in full the judgment of the district_court is final subsequently respondent determined in the notice_of_deficiency that petitioner received income in the amounts of dollar_figure dollar_figure and dollar_figure respectively for through based on those amounts respondent's deficiency determinations for through are dollar_figure dollar_figure and dollar_figure respectively the total deficiency for all years is dollar_figure an dollar_figure difference from the tax_liability presented to the district_court and the district court's ordered restitution payment the difference in the tax_liability calculation submitted to the district_court and respondent's deficiency determination stems from respondent's disallowance of certain capital losses and itemized_deductions these disallowances result in positive adjustments to the taxable_income figures presented to the district_court opinion petitioner concedes that he had gross_income in the amounts determined by respondent for the years in issue petitioner alleges however that the doctrines of collateral_estoppel and res_judicata preclude respondent from seeking deficiencies in excess of those found by the district_court and additions in tax i collateral_estoppel and respondent's deficiency determination the primary issue in this case is whether the doctrine_of collateral_estoppel precludes respondent from asserting tax deficiencies for the through tax years petitioner argues that the district court's order of restitution is tantamount to a final_determination of petitioner's tax_liabilities thereby respondent is precluded from determining tax_liabilities in excess of those determined by the district_court what is at stake for petitioner is the payment of an additional dollar_figure in income taxes a collateral_estoppel respondent argues that the doctrine_of collateral_estoppel does not apply for the tax years through because the district_court did not decide the issue of petitioner's exact income_tax liabilities thereby respondent is not precluded from determining and assessing petitioner's income_tax liabilities respondent sets forth two arguments in support of this position first the indictment did not charge petitioner with any specific tax_liability amount instead it only charged petitioner with receiving specific amounts of income amounts which petitioner does not dispute second the district court's order for restitution was based upon the testimony of a government witness whose testimony was incidental to the issue of the specific amounts of income received by petitioner respondent contends that petitioner's tax_liability was not actually litigated and decided and that the evidence of petitioner's tax_liability was only introduced for the purpose of proving that petitioner was required to file federal_income_tax returns petitioner argues that the district_court determined his income_tax liabilities for through and that respondent is collaterally estopped from relitigating petitioner's tax_liability for those years in support petitioner contends that his tax_liability was actually determined actually litigated and essential to the judgment of the criminal conviction and restitution order as a result of the district court's judgment petitioner contends that his tax_liability for through is limited to the dollar_figure amount ordered by the district_court collateral_estoppel and the related doctrine_of res_judicata have the dual purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation 91_tc_273 issue preclusion or collateral_estoppel is defined in restatement judgment sec_2d sec_27 as follows when an issue of fact or law is actually litigated and determined by a valid and final judgment and the determination is essential to the judgment the determination is conclusive in a subsequent action between the parties whether on the same or a different claim collateral_estoppel may be applied in civil trials to issues previously determined in a criminal conviction 832_f2d_1021 7th cir 711_f2d_267 d c cir 43_tc_50 affd 360_f2d_358 4th cir in 440_us_147 the supreme court established a three-prong test for applying collateral_estoppel first whether the issues presented in the subsequent litigation are in substance the same as those issues presented in the first case second whether controlling facts or legal principles have changed significantly since the first judgment and third whether other special circumstances warrant an exception to the normal rules of preclusion in 90_tc_162 affd 904_f2d_525 9th cir the court stated that the three-pronged rubric provided by the supreme court in the montana case embodies a number of detailed tests developed by the courts to test the appropriateness of collateral_estoppel in essentially factual contexts building on the supreme court's analysis in montana the court in peck identified five conditions that must be satisfied for collateral_estoppel to apply first the issue in the second suit must be identical in all respects with the one decided in the first suit second there must be a final judgment rendered by a court of competent jurisdiction third collateral_estoppel may only be invoked against parties and their privities to the prior judgment fourth the parties must have actually litigated the issue and the resolution of these issues must have been essential to the prior decision and fifth the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation id pincite see also 333_us_591 62_tc_607 the parties do not dispute that the judgment of the district_court is a final judgment by a court of competent jurisdiction that the same parties are involved in the two proceedings or that controlling facts and applicable legal rules have remained unchanged the arguments in this case concern whether or not the issue in the two cases is identical whether the parties actually litigated and decided the issue before the district_court and whether the district court's resolution of the issue was essential to its decision we believe that resolution of the issue of whether the district court's finding of petitioner's tax_liability was essential to its decision is dispositive thus we focus on this precondition to the application of collateral_estoppel respondent argues that the district_court was not required to find the amount of petitioner's specific tax_liability in finding him guilty in the criminal case and that a finding of his specific income_tax_liability was not essential to the district court's judgment petitioner argues that in order for the district_court to enter a judgment and impose a sentence against him it was necessary for the district_court to determine the amount of his income_tax lability for the years in issue we conclude that resolution of petitioner's tax_liability was not essential to the district court's judgment petitioner's specific tax_liability is not an element that the government must prove in order to secure a conviction under sec_7203 sec_7203 states that any person required under this title to make a return who willfully fails to make such return at the time or times required_by_law or regulations shall in addition to other penalties provided by law be guilty of a misdemeanor to sustain its burden_of_proof under sec_7203 the government must establish three elements that the defendant was required_by_law to file a tax_return for the year in issue that he or she failed to timely file such tax_return and that the failure was willful sec_7203 see also 371_f2d_729 4th cir in order to establish that petitioner was required_by_law to file a return it must be shown that he received at least the amount of gross_income specified by sec_6012 establishing petitioner's tax_liability is not an element of sec_7203 and consequently no specific income_tax_liability need be determined see cipparone v commissioner tcmemo_1985_234 cf johnson v commissioner tcmemo_1993_227 taxpayer precluded from disputing the amounts he received as embezzlement income where he was convicted in state court of theft in office and the specific amounts embezzled were under state law essential elements of each count in the indictment second the fact that the district court's order of restitution is discretionary also supports our conclusion that a finding of petitioner's tax_liability was not essential to the district court's judgment pursuant to u s c section the court may order in addition to or in the case of a misdemeanor in lieu of any other penalty authorized by law that the defendant make restitution to any victim of such offense emphasis added for the aforementioned reasons we find that an adjudication of petitioner's tax_liability was not essential to the district court's judgment and that this precondition to the application of collateral_estoppel is not satisfied we therefore find that respondent is not collaterally estopped from asserting tax deficiencies for the through tax years b respondent's deficiency determination respondent determined that petitioner underpaid his through income_tax by dollar_figure dollar_figure and dollar_figure respectively the underpayment is attributable to petitioner's failure_to_file his income_tax returns for through and report income earned in his capacity as a self-employed independent_contractor petitioner does not argue that respondent's determination of the deficiency is incorrect we therefore sustain respondent's determination ii res_judicata and the additions to tax as an initial matter petitioner argues that the doctrine_of res_judicata bars respondent from litigating petitioner's liability for any additions to tax petitioner contends that the government's failure to raise the issue of any additions to tax in the criminal proceeding precludes respondent from raising the issue before this court res_judicata claim preclusion precludes relitigation of issues that were or could have been raised regarding a cause of action 333_us_591 under the doctrine_of res_judicata when a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose id pincite but where the second action between the same parties is upon a different cause or demand the judgment in the prior action has preclusive effect only as to those matters in issue or points controverted upon the determination of which the finding or verdict was rendered id pincite in 424_f2d_639 2d cir affg 52_tc_532 the court stated when a civil trial follows criminal proceedings which were based on the same facts a different cause of action is involved and the doctrine_of collateral_estoppel rather than that of res_judicata must be considered see also 303_us_391 10_f3d_1553 11th cir towe v commissioner tcmemo_1992_689 the doctrine_of res_judicata is therefore not applicable for reasons already explained it is obvious that ascertaining petitioner's liability for these additions to tax was not essential to the district court's judgment and the doctrine_of collateral_estoppel also has no preclusive effect a sec_6651 --failure to file respondent determined that petitioner is liable under sec_6651 for his failure_to_file returns for through in addition to the facts presented in this case respondent pleaded and relies upon the doctrine_of collateral_estoppel to establish petitioner's liability under sec_6651 this argument is based upon the fact that petitioner was convicted under sec_7203 of willful failure_to_file income_tax returns for through sec_6651 imposes a 5-percent addition_to_tax each month for failure_to_file a tax_return the addition is not to exceed percent in the aggregate a sec_6651 addition_to_tax is warranted where a taxpayer fails to file a timely return unless the taxpayer shows that his failure to do so was due to reasonable_cause and not due to willful neglect where the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time the delay is deemed due to reasonable_cause sec_301_6651-1 proc admin regs as previously noted the doctrine_of collateral_estoppel is intended to avoid repetitious litigation by precluding the relitigation of any issue of fact or law that was actually litigated and that culminated in a valid and final judgment montana v united_states u s pincite 86_tc_1253 the fact that was conclusively established by petitioner's conviction under sec_7203 was that he had willfully failed to file a return for each of the years through willful means the voluntary intentional violation of a known legal duty 429_us_10 petitioner's conviction under sec_7203 thus conclusively establishes that his failure_to_file was not due to reasonable_cause and was due to willful neglect and he is accordingly estopped from contending otherwise kotmair v commissioner supra pincite petitioner is therefore liable for the sec_6651 addition_to_tax b section 6653--negligence addition_to_tax respondent determined that petitioner is liable under sec_6653 for the negligence addition_to_tax as follows for the and tax years pursuant to sec_6653 and b for the tax_year pursuant to sec_6653 respondent argues that the doctrine_of collateral_estoppel also precludes petitioner from arguing against imposition of the negligence addition_to_tax respondent contends that petitioner's conviction under sec_7203 conclusively establishes that petitioner willfully failed to file his through returns and thereby petitioner is collaterally estopped from denying his liability for the negligence addition_to_tax a sec_6653 addition_to_tax is imposed if any part of the underpayment_of_tax is due to negligence for the and tax years if any part of an underpayment is due to negligence there shall be added to the tax an amount equal to the sum of percent of the underpayment and an amount equal to percent of the interest payable under sec_6601 with respect to the portion of such underpayment which is attributable to negligence sec_6653 and a b for the tax_year if any part of an underpayment is due to negligence there shall be added to the tax an amount equal to percent of the underpayment sec_6653 negligence includes any failure to make a reasonable attempt to comply with the provisions of the code sec_6653 furthermore negligence is the failure to do what a reasonable and ordinarily prudent person would do under the circumstances petitioner's conviction under sec_7203 for willful failure_to_file returns for through conclusively establishes the following that petitioner had the duty to file such returns that he he failed to do so and that his failure to do so was willful ie that he intentionally disregarded applicable rules or regulations requiring the filing of returns we therefore find that petitioner is collaterally for the time-sensitive interest component of the negligence_penalty was eliminated estopped from contesting his liability for the negligence addition_to_tax and uphold respondent's determination on this issue kotmair v commissioner supra pincite4 c section 6654--failure to pay estimated_tax respondent determined an addition_to_tax under sec_6654 for through based on petitioner's failure to pay estimated income_tax sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual estimated income_tax payments are used to provide for current payment of income taxes not collected through withholding this addition_to_tax is in addition to any applicable criminal penalties and is imposed whether or not there was reasonable_cause for the underpayment sec_1_6654-1 income_tax regs moreover an addition_to_tax under sec_6654 is mandatory absent the application of one of the exceptions contained in that section in re sanford 979_f2d_1511 11th cir 99_tc_202 91_tc_874 66_tc_817 remanded on other grounds 603_f2d_491 5th cir petitioner does not argue that any of the exceptions contained in sec_6654 apply nor does he argue that respondent erred in determining an addition_to_tax under sec_6654 accordingly we sustain respondent's determination and find petitioner liable under sec_6654 for his failure to make estimated_tax payments for through we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered under rule
